Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Claude Resources Announces Fourth Quarter 2007 Results Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, March 17 /CNW/ - Claude Resources Inc. today announced a fourth quarter 2007 net loss of $1.8 million or $0.02 per share. Positive cash flow from operations before net changes in non-cash working capital in Q4 2007 was $1.6 million or $0.02 per share. The full year 2007 net loss of $7.0 million, or $0.08 per share, was accompanied by positive cash flow from operations before net changes in non-cash working capital for the year of $1.8 million or $0.02 per share. << Financial Highlights: Three Months Ended Years Ended December 31 December 31 2007 2006 2007 2006 Revenue ($ millions) 13.4 9.5 39.0 41.4 Net earnings (loss) ($ millions) (1.8) (0.4) (7.0) 6.4 Earnings (loss) per share ($) (0.02) (0.01) (0.08) 0.09 Cash from operations ($ millions)(x) 1.6 0.5 1.8 9.2 Cash from operations per share ($)(x) 0.02 0.01 0.02 0.13 Average realized gold price (CDN $/oz.)(1) 776 707 744 685 Total cash operating costs (CDN $/oz.)(2) 610 533 629 449 Working capital ($ millions) 10.3 8.0 10.3 8.0 (x) Before net change in non-cash working capital (1) Average realized gold price (US $/oz.) 790 620 692 604 (2) Total cash operating costs (US $/oz.) 621 468 586 396 >> Operations: The market price of gold began its significant rise during Q4 2007 during which time Claude Resources' gold production was 12,166 ounces compared to 10,300 ounces during Q4 2006. Total gold production for 2007 was 44,323 ounces, of which 61% of production occurred in Quarters 3 and 4. Overall 2007 production represents a 4% decline from 2006. During the fourth quarter ended December 31, 2007, Claude Resources Inc. mined 47,121 tonnes and milled 65,518 tonnes. Grade processed was 6.08 grams (0.20 oz.) per tonne in the fourth quarter. In 2007 Claude mined a total of 183,003 tonnes and milled 227,661 tonnes. Grade processed for the year was 6.50 grams (0.21 oz.) per tonne. At December 31, 2007 reserves at the Seabee mine were 934,098 tonnes at 6.69 grams (0.22 oz.) per tonne or 201,039 ounces of gold. Compared to December 31, 2006 estimates, this represents a 35%, 2% and 37% increase in tonnage, grade and ounces, respectively. Exploration: An extensive surface drilling program continued at Claude Resources' Madsen Property with 32,800 meters being drilled in 2007. Dewatering of the shaft continued throughout the year, which when completed, will enable the underground drilling program to commence. << Outlook: For 2008, the Company will focus on the following: - Advance the Madsen exploration property with a continuation of the shaft dewatering and surface drilling program; - Continue Seabee mine exploration and development to increase or sustain reserves and resources; - Invest substantially in capital projects and equipment to increase production, productivity, efficiency and effectiveness of the Seabee mine operations. >> Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company with an asset base located entirely in Canada. Since 1991, Claude has produced approximately 800,000 ounces of gold from its Seabee mine.
